815 F.2d 77
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William E. GEISEY, Sr., Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
No. 85-3774.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1987.

1
Before KENNEDY, Circuit Judge, CELEBREZZE, Senior Circuit Judge, and SPIEGEL, District Judge.*

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the pleadings and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
In this action plaintiff sought review of an adverse ruling on his claim for disability benefits.  The magistrate to whom the matter was referred ultimately recommended awarding benefits to plaintiff.  No objections to this report were filed.  The district court noted this in adopting the recommendation.  This appeal followed.  Plaintiff has filed a motion to dismiss the appeal and the Secretary has responded.


4
The failure of a party to file timely objections to a magistrate's report, after being advised of the possible consequences of this failure, results in the waiver of further appellate review.   Thomas v. Arn, --- U.S. ----, 106 S. Ct. 466 (1985);  United States v. Walters, 638 F.2d 947 (6th Cir.1981).  The attorney for the Secretary has forthrightly acknowledged the receipt of a "Walters" warning with the magistrate's report and can thus see no legal or factual basis upon which to oppose the motion.  We affirm.  Rule 9(d)(2), Rules of the Sixth Circuit.


5
It is therefore ORDERED that the motion be denied and that the final order of the district court be affirmed.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation